Citation Nr: 0900030	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2004 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri, that denied service connection for post-traumatic 
stress disorder (PTSD).  

The Board notes that in April 2007, the veteran submitted a 
letter and six pages of documents, referenced as "additional 
evidence or new evidence" to the Board.   The Board also 
notes that veteran, through his representative, waived 
jurisdiction of this evidence for the Board's review.  
Nevertheless, a review of the record indicates that these 
documents were previously reviewed by the RO and are noted in 
either the SOC or the SSOC, depending on their date of 
receipt.  

In the decision which follows, the Board will reopen the 
veteran's claim.  However, consideration of the underlying 
claim for service connection for PTSD is deferred pending 
completion of the development sought in the remand that 
follows. 

The reopened issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a July 1997 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal the denial of 
service connection. 

2.  The evidence received since the July 1997 rating decision 
is new because it has not previously been submitted, and is 
not cumulative or redundant.  It is material as it relates to 
unestablished facts necessary to substantiate the claim 
regarding in-service stressors of wearing mission oriented 
protective posture gear due to the threat of chemical 
attacks, viewing burned corpses, and viewing prisoners of 
war.  The information raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The 1997 RO decision denying entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.303, 
3.304, 20.302, 20.1103 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) has changed the standard for processing 
veterans' claims.  The VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108.  This is required before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  The notice should include the basis for denial and 
what specific evidence is needed to reopen.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that the 
VCAA notice with regard to the requirements for reopening a 
claim was deficient.  Nevertheless, because the Board is 
granting full benefits to reopen the claim, the veteran has 
not been prejudiced.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (finding that further development would serve 
no useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).

II.  Applicable Law

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
 
The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in 2004.  As such, the amended provision is for 
application in this case and is set forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection - General criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Post-traumatic Stress Disorder

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.  

If VA determines that the veteran did not engage in combat 
with the enemy, or that the veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).

III.  Background

The record shows that the veteran submitted a claim for 
service connection for PTSD in 1996.  The RO denied the claim 
in its July 1997 rating decision because there was no 
confirmed diagnosis of PTSD and because there was inadequate 
evidence of a stressful experience.  The RO had the following 
evidence:  the veteran's service treatment records (STRs), 
the veteran's DD 214, and VA medical records.  

In December 1999, the veteran filed to reopen his PTSD claim.  
In January 2000, VA notified the veteran that he needed to 
submit new and material evidence in order to reopen his 
claim.  The Board finds no evidence of record that the 
veteran submitted additional evidence within one year of the 
VA's request; therefore, the Board considers the 1999 claim 
to reopen to be abandoned.  See 38 C.F.R. § 3.158(a).  

In 2004, the veteran submitted another claim to reopen his 
PTSD claim.  The veteran did not aver that it was a claim to 
reopen, but apparently filed it as a new claim.  The Board 
notes that because the July 1997 was a final denial of the 
PTSD claim, the RO should have considered the 2004 claim as a 
claim to reopen.  As a claim to reopen, the RO should have 
considered whether new and material evidence had been 
received prior to deciding the issue on the merits.  Instead 
it appears from the record, that the RO considered the 2004 
claim as a new claim.  Notwithstanding that the RO failed to 
consider the issue of receipt of new and material evidence, 
the Board must do so.  As noted earlier, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  As the decision of the Board herein grants reopening 
of the claim, there is no prejudice to the veteran by the 
Board's adjudication of the issue of new and material 
evidence in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The evidence added to the record since the 1997 denial 
consists of a psychologist's statement dated in September 
2004, a November 2004 VA diagnosis of PTSD, statements by the 
veteran that he has nightmares, flashbacks, and intrusive 
thoughts about his experiences in Operation Desert Storm, the 
veteran's military personnel records, a statement by the 
veteran identifying claimed stressors, and a list provided by 
the veteran of military comrades who, it is averred, could 
corroborate the veteran's claimed stressors.  

The Board notes that in the veteran's statement received by 
VA in March 2006, the veteran contends that he never claimed 
to have an Army Commendation Medal with "V" for valor.  The 
RO had indicated in its rating decision that the veteran had 
made such a claim.  A review of the record of evidence 
indicates that the veteran did in fact make such a claim.  In 
his Notice of Disagreement, dated December 2004, the veteran 
stated "I was awarded the army commendation medal with 
combat V for my service in desert storm  I feel that this 
shows that I have a verifiable stressor . . .".  There is no 
evidence of record that the veteran received the Army 
Commendation Medal with Combat V device, and it appears that 
he longer makes this contention; therefore, evidence that he 
was in combat, or corroborated evidence of his in-service 
stressors, is necessary for a finding of service connection 
for PTSD.

The Board also notes that the veteran has indicated that the 
RO incorrectly identified his unit in its 2005 RO decision, 
which confirmed and continued denial of service connection 
for PTSD.  In that decision, the RO indicated that the 
veteran was assigned to HHC, 1st Infantry Division.  This 
appears to be a typographical error, as all other evidence of 
record correctly refers to the veteran's unit as HHC, 1st 
Brigade, 1st Infantry Division.  Nevertheless, the RO is 
requested to confirm that it correctly identifies the 
veteran's unit when requesting military records in the remand 
that follows. 

IV.  Legal Analysis

Since the credibility of the evidence received since the 1997 
denial is to be presumed, Justus, supra, the Board will 
reopen the veteran's PTSD claim based on receipt of the new 
evidence submitted since the 1997 denial.  Specifically, the 
veteran has provided information regarding individuals who 
may be able to confirm alleged stressors.

The evidence is new in that it was not of record at the time 
of the denial of service connection for PTSD.  The evidence 
is material because it suggests there are others who may have 
viewed the stressors that the veteran has claimed occurred, 
and because it relates to his diagnosis.  The Board therefore 
finds that this new evidence is new, is material, and also 
relates to a previously unestablished fact necessary to 
substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for PTSD is reopened.  




ORDER

The claim for entitlement to service connection for PTSD is 
reopened, and to this extent, the appeal is granted.


REMAND

Having reopened the claim, the Board must address the merits 
of the veteran's claim.  It is the Board's opinion that 
further development is necessary before proceeding to a 
decision on the merits.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  Therefore, the claim is 
remanded for the purpose of obtaining a determination as to 
whether the veteran has experienced stressors and, if so, 
whether those stressors led to the development of PTSD.  

The veteran's personnel qualification record shows that he 
served on active duty during the defense of Saudi Arabia, and 
the liberation and defense of Kuwait.  He received imminent 
danger pay for serving in Southwest Asia from January 1991 to 
May 1991.  He received the Army Achievement Medal with 3 oak 
leaf clusters, the Overseas Service Ribbon, the Southwest 
Asia Service Medal with two bronze service stars, and the 
Kuwait Liberation Medal among other awards and decorations.  
The veteran's personnel records, DD 214, and DD 215 do not 
contain any evidence that he was engaged in combat with the 
enemy.  Moreover, the veteran does not claim that he was in 
actual combat (See veteran's memorandum dated in February 
2006).  Because the veteran was not a combatant, any claimed 
stressors must be independently corroborated.  Corroboration 
of every detail, including the veteran's personal 
participation is not required; rather the veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002). 

The Board notes that the veteran has supplied written 
statements, dated in January 2005, and February 2006, 
describing events he experienced in Southwest Asia.  Based on 
this written statement, further development of the claim file 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and relevant case law is 
completed.  Specifically, the RO must 
review the information and the evidence 
presented with the claims and provide the 
claimant with notice of what information 
and evidence not previously provided, if 
any, will assist in substantiating or is 
necessary to substantiate the elements of 
the service connection claims as 
reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should request from the veteran 
a detailed statement that provides 
places, approximate dates, and any 
specific information he can provide 
regarding his experience in Southwest 
Asia, along with the duties he performed 
and specifics of the claimed stressors, 
including:  being in mission oriented 
protective posture gear, seeing 
prisoners-of-war (POWs), seeing and 
smelling burned bodies, and taking 
statistics of service members killed in 
action.  The veteran should provide 
details regarding the approximate number 
of POWs and dead bodies, and his 
proximity to them.  The veteran should be 
informed that without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that a failure to respond 
may result in an adverse action against 
his claim.  The RO should note in the 
record the responses provided by the 
veteran.

3.  The RO should take necessary steps, 
including contacting the veteran, to 
obtain additional information regarding 
the individuals whom the veteran claims 
can verify his claimed stressors.  If any 
such information is obtained, the RO 
should contact the individuals listed, 
and determine if they can corroborate the 
veteran's claimed stressors.  

4.  The RO should also seek to obtain any 
service department records, such as unit 
reports that may corroborate the 
veteran's claimed stressors.   

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor(s).  The 
RO must specifically render a finding as 
to whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO must specify what 
stressor(s) in service it has determined 
are established by the record.  In 
reaching this determination, the RO should 
address any credibility questions raised 
by the record and it must take into 
account the Court's decision in Pentecost, 
supra. 

6.  If the RO makes the determination that 
there were in-service stressors, the RO 
should schedule the veteran for a VA PTSD 
evaluation and instruct the examiner that 
only those events may be considered for 
the purpose of determining whether the 
veteran has PTSD as a result of a stressor 
or stressors in service.  The RO should 
specify, for the examiner, the stressor or 
stressors that the RO has determined are 
established by the record.  The RO should 
specifically ask the examiner to determine 
if the veteran has PTSD which meets the 
DSM IV criteria, and if so, is there is a 
nexus between the confirmed military 
stressor(s) and the veteran's PTSD.  In 
this regard, the examiner must reconcile 
the previous diagnosis of PTSD given by 
Dr. Bosse on September 20, 2004.  The 
entire claims folder and a copy of this 
Remand must be made available to, and 
reviewed by, the examiner prior the 
examination.

The purpose of an examination, necessary 
if the veteran's stressors are 
corroborated, is to obtain information or 
evidence (or both), which may be 
dispositive of the appeal.  The veteran 
should be advised that failure to report 
for an examination as requested, and 
without good cause, could adversely affect 
his claim, to include denial.  38 C.F.R. 
§ 3.655 (2008), See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).

7.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the report of 
examination.  If the requested report does 
not include fully detailed descriptions of 
pathology and all test reports, specific 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2008); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, the RO should readjudicate 
the reopened claim for service connection 
for PTSD.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
specifically discuss in the SSOC the 
applicability of Pentecost, supra.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


